ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
SLSCO, Ltd.                                  ) ASBCA Nos. 63159, 63160, 63161
                                             )            63162, 63163
                                             )
Under Contract No. W9126G-19-D-0021          )
              T.O. W50UW8-20-F-0010          )

APPEARANCES FOR THE APPELLANT:                  Dean W. Baxtresser, Esq.
                                                David R. Hazelton, Esq.
                                                Walter A. Perry, Esq.
                                                Anne W. Robinson, Esq.
                                                Leah Friedman, Esq.
                                                 Latham & Watkins LLP
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Joseph C. Mobbley, Esq.
                                                Joseph E. Merrion, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Phoenix

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: July 27, 2022



                                              HEIDI L. OSTERHOUT
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 63159, 63160, 63161,
63162, 63163, Appeals of SLSCO, Ltd., rendered in conformance with the Board’s
Charter.

      Dated: July 27, 2022


                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2